                     Case 1:21-cr-10023 Document 16 Filed 06/14/21 Page 1 of 1 PageID #: 247
DSD Rev. 09/17




                                                    UNITED STATES DISTRICT COURT
                                                                         DISTRICT OF SOUTH DAKOTA
                                                                                       Northern Division

                                                                                                                         EXHIBIT LIST
  In Re: Contempt Sanctions Against
  Daniel c. Mosteller, et al
                                                                                                                          Case Number: 1:21-mc-01

  PRESIDING JUDGE                                                       PLAINTIFF’S ATTORNEY                                     DEFENDANT’S ATTORNEY
   Charles B. Kornmann, United States District                                                                                       Joshua E. Gardner/Leah B. Taylor
  TRIAL DATE (S)    J d                                                 COURT REPORTER                                           COURTROOM DEPUTY
                         June 14, 2021                                                Connie Heckenlaible                                         KMH
  PLF.      DEF.       COURT             DATE
                                                           ADMITTED                                                    DESCRIPTION OF EXHIBITS
  NO.       NO.         NO.             OFFERED

                           1                                     X           District of Arkansas article
                           2                                     X           18 USCA 401 Power of court
                           3                                     X           28 C.F.R. 0.112 Special deputation
                           4                                     X           Scheduling orders
                           5                                     X           28 USCA 566 Powers and duties
                           6                                     X           Memo to Judge Kornmann
                           7                                     X           May 10, 2021 Court schedule




                                                                                                                                                    Page 1 of 1
* Include a notation as to the location of any exhibit not held with the case file or not available because of size.
